J-S14027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LORETTA WATSON,                                 IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

DENEEN R. FRIEND,

                          Appellant                  No. 1794 EDA 2014


                  Appeal from the Order Entered May 7, 2014
             In the Court of Common Pleas of Philadelphia County
                 Civil Division at No(s): 1608 MAY TERM, 1985

BEFORE: DONOHUE, OLSON AND MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                              FILED APRIL 30, 2015

      Appellant, Deneen R. Friend, appeals from the order entered on May 7,

2014. We affirm.

      The factual and procedural background of this case is as follows. On

November 28, 1983, Appellant’s vehicle collided with a vehicle driven by

Loretta Watson (“Watson”).      Watson was stopped at a traffic light on 69 th

Street Boulevard in Philadelphia, Pennsylvania at the time of the collision.

      On May 14, 1985, Watson filed a complaint against, inter alia,

Appellant.   On January 17, 1986, arbiters found in favor of Watson and

against Appellant.    On March 3, 1987, Watson filed a praecipe to enter

judgment on the arbiters’ award.        On March 10, 1987, judgment was

entered in favor of Watson and against Appellant in the amount of

$7,000.00.    On April 11, 2014, Appellant filed a petition to strike the
J-S14027-15


judgment. On May 7, 2014, the trial court denied the motion to strike. This

timely appeal followed.1

      Appellant presents one issue for our review:

      Did the trial court commit an error of law in denying
      [Appellant]’s motion to strike the judgment or have the
      judgment deemed satisfied when, at the time the judgment was
      entered in 1987, the Appellant] did not own any real property
      and more than [20] years has elapsed since the entry of the
      judgment thereby bar[r]ing enforcement of the judgment
      against personal property pursuant to 42 Pa.C.S.A. § 5529?

Appellant’s Brief at 4.

      We review a trial court’s denial of a motion to strike a judgment for an

abuse of discretion.      Guzman v. Cooper, 616 A.2d 705, 707 (Pa. Super.

1992) (citation omitted).      Similarly, we review a trial court’s denial of a

motion to mark a judgment as satisfied for an abuse of discretion.

Gallagher v. Sheridan, 665 A.2d 485, 486 (Pa. Super. 1995) (citation

omitted). As this Court stated:

      A petition to strike a judgment operates as a demurrer to the
      record, and must be granted whenever some fatal defect
      appears on the face of the record. When deciding if there are
      fatal defects on the face of the record for the purposes of a
      petition to strike a judgment, a court may only look at what was
      in the record when the judgment was entered.

Oswald v. WB Pub. Square Assocs., LLC, 80 A.3d 790, 793–794 (Pa.

Super. 2013) (internal quotation marks and citations omitted).

1
  On May 30, 2014, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal (“concise statement”). See
Pa.R.A.P. 1925(b). On June 4, 2014, Appellant filed her concise statement.
On July 9, 2014, the trial court issued its Rule 1925(a) opinion. Appellant’s
lone issue raised on appeal was included in her concise statement.


                                       -2-
J-S14027-15


     Appellant concedes that there is no statute of limitations for execution

against real property. She argues, however, that because she did not own

any real property in Philadelphia County (or elsewhere) at the time

judgment was entered in favor of Watson, no judgment lien exists against

her after-acquired real property. She further argues that because there is

no judgment lien against her after-acquired property, and the statute of

repose for execution against her personal property has expired, the

judgment is unenforceable and therefore should be stricken.

     We first note that Appellant’s entire argument as to why the judgment

should be stricken is premised upon events, i.e., the passage of time, which

occurred decades after entry of the judgment at issue in the case. As noted

above, a court may only consider the record as it existed at the time

judgment was entered. Green Acres Rehab. & Nursing Ctr. v. Sullivan,

2015 WL 1612075, *3 (Pa. Super. Apr. 13, 2015); Oswald, 80 A.3d at 794

(citation omitted); Keller v. Mey, 67 A.3d 1, 4 (Pa. Super. 2013) (citation

omitted); ANS Assocs., Inc. v. Gotham Ins. Co., 42 A.3d 1074, 1076 (Pa.

Super. 2012) (citation omitted); Wells Fargo Bank, N.A. v. Lupori, 8 A.3d

919, 920 (Pa. Super. 2010) (citation omitted); City of Phila. Water

Revenue Bureau v. Towanda Props., Inc., 976 A.2d 1244, 1247 (Pa.

Cmwlth. 2009). Appellant does not argue that the judgment was flawed at

the time it was entered. To the contrary, she concedes that it was a validly




                                   -3-
J-S14027-15


entered judgment in 1987.        As such, the trial court properly denied

Appellant’s motion to strike.

       Furthermore, even if we considered the record as it stands today, we

conclude that Appellant’s argument that her after-acquired real property

could not be the subject of a judgment lien is incorrect. Instead, if Watson

took the proper procedural steps, she could obtain a judgment lien against

any after-acquired real property, or interest therein, that Appellant came to

possess since 1987.     Thus, even though 42 Pa.C.S.A. § 5529 prohibits

Watson from executing against Appellant’s personal property, the judgment

is still valid.

       Appellant cites two cases for the proposition that “[i]t has long been

the law that [j]udgments in Pennsylvania are not liens upon after-acquired

lands nor after acquired interests in land.” Appellant’s Brief at 18 (internal

quotation marks and citations omitted). Significantly, the two cases cited by

Appellant, Gen. Casmir Pulaski Bldg. & Loan Ass'n v. Provident Trust

Co. of Phila., 12 A.2d 336 (Pa. 1940), and Meily v. Wood, 71 Pa. 488

(1872), were decided prior to 1947.       The law in Pennsylvania regarding

judgments and judgment liens changed drastically beginning with the

passage of the Judgment Lien Law of 1947.        See 12 P.S. § 877 et seq.

(repealed).2



2
 The Judgment Lien Law was repealed by Judiciary Act Repealer Act. See
42 P.S. § 20002(a)(1957).


                                    -4-
J-S14027-15


      Our Supreme Court explained this change, stating that the Judgment

Lien Law “provide[d], inter alia, that in the case of after-acquired property,

the execution, when docketed and indexed, [s]hall become a lien upon such

real property. At common law, a pre-existing judgment was not a lien on

after-acquired real estate.”   Phila. Nat’l Bank v. Taylor, 218 A.2d 246,

248 (Pa. 1966) (internal alterations and citation omitted).     Notably, our

Supreme Court cited General Casmir when discussing the old common law

with respect to liens on after-acquired property, contrasting the common law

with the law as set forth in the Judgment Lien Law.

      After the Judiciary Act Repealer Act repealed the Judgment Lien Law,

our Supreme Court adopted Pennsylvania Rule of Civil Procedure 3027. Rule

3027 incorporates the substance of section 4 of the Judgment Lien Law.

Compare Pa.R.C.P. 3027 with 12 P.S. § 880 (repealed).             Rule 3027

provides, in relevant part, that:

      (a) Upon issuance of the writ of revival or the filing of an
      agreement to revive, the prothonotary shall enter it in the
      judgment index against each defendant and terre-tenant named
      therein.

      (b) The writ or agreement, when entered in the judgment index,
      shall

      (1) continue the lien upon real property located in the county
      which is subject to the lien of the judgment which is sought to be
      revived,

      (2) create a lien upon all other real property located in the
      county, title to which at the time of entry in the judgment index
      is recorded in the name of the defendant, [ ]



                                    -5-
J-S14027-15


      Note: The lien attaches whether or not the real property
      was owned by the defendant at the time the original
      judgment was entered in the judgment index or the lien of
      the judgment was previously revived and whether or not
      the lien of the judgment had been lost as to the property.

Pa.R.C.P. 3027 (emphasis added).

      Thus, under Rule 3027, if Watson were to revive the judgment it would

become a judgment lien against any real property owned by Appellant in

Philadelphia County – despite the fact Appellant did not own any land in

Philadelphia County (or elsewhere) at the time judgment was entered in

favor of Watson.    Therefore, it is still possible for Watson to collect on the

judgment in this case and the judgment is still a valuable asset. As such,

even if we were to consider the record as it stands today, we would conclude

that the trial court properly denied Appellant’s petition to strike the

judgment.

      Appellant also argues that the trial court erred by declining to mark

the judgment as satisfied. This issue is waived. “It is axiomatic that ‘issues

not raised in the lower court are waived and cannot be raised for the first

time on appeal.’” Commonwealth v. Tejada, 107 A.3d 788, 797 (Pa.

Super.   2015),    quoting   Pa.R.A.P.   302(a)   (internal   quotation   marks,

alteration, and other citation omitted).      In her petition to strike and

memorandum of law in support thereof, Appellant only asked that the

judgment be struck.     She did not seek that the judgment be marked as




                                     -6-
J-S14027-15


satisfied. Accordingly, Appellant’s contention that the judgment should have

been marked as satisfied is waived.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/30/2015




                                      -7-